NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

WILLIAM JOHN VANDORNICK,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                               Case No. 2D15-1254
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 9, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County; George C. Richards,
Judge.

William John Vandornick, pro se.


MORRIS, Judge.


              We affirm the order dismissing William John Vandornick's motion filed

under Florida Rule of Criminal Procedure 3.850 without prejudice to his timely refiling

his motion now that the direct appeal of his judgment and sentence has concluded. See

Daniels v. State, 712 So. 2d 765, 765 (Fla. 1998) (holding that during the pendency of a

direct appeal, a trial court is without jurisdiction to rule on a postconviction motion).


SILBERMAN and BLACK, JJ., Concur.